Citation Nr: 0602639	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In March 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

In July 2005, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
additional evidence includes military records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2005).  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

2. The record contains credible supporting evidence of an in-
service stressor.

3. Resolving reasonable doubt in the veteran's favor, his 
currently diagnosed PTSD is medically linked to a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304 (2005); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2005). Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002).

The veteran contends that he is entitled to service 
connection for PTSD. In written statements and during a 
hearing before the undersigned in March 2005, the veteran 
reported that he served as a military policeman while 
stationed in Vietnam.  He reported that while performing his 
duties as a military policeman, he encountered a number of 
stressful events that endangered his life.

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2005); see Cohen v. Brown, 10 Vet. App. 128 (1997).

According to VA psychiatric examination reports dated in 
February 2003, September 2003, and September 2004, the 
veteran was diagnosed with PTSD consistent with the DSM-IV. 
Consequently there is an acceptable diagnosis of PTSD.

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002). When a veteran is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2005).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra. Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors. VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's DD-214 and personnel records confirm service in 
Vietnam. The veteran's military occupational specialty (MOS) 
was military policeman. Awards, medals, or decorations 
conclusively indicating combat are not indicated. The veteran 
has not specifically contended combat service and, based on 
the foregoing, the preponderance of the evidence is against a 
finding that he engaged in combat with the enemy. Therefore, 
his stressors must be verified.

As discussed, the veteran has indicated that while stationed 
in Vietnam, he was exposed to dangerous situations.  For 
example, his duty was to investigate motor vehicle accidents 
involving pedestrians.  Simple investigations would turn into 
life-threatening situations.  On one occasion, an individual 
committed suicide with a grenade.  Service personnel records 
show that the veteran was assigned to Company B, 716th MP.  
Several months after the March 2005 hearing, the veteran 
submitted additional records he obtained from the NPRC.  The 
veteran submitted copies of photographs of him in Vietnam as 
well as photographs of killings that he apparently 
investigated.  Military policemen are entrusted to keep the 
peace and investigate crimes.  Given that the veteran was a 
military policeman in a hostile area, the Board finds this 
evidence credible.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang. 
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation. The U.S. Court of Appeals for 
Veterans Claims (Court) in this case determined that the 
veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally. Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang. Id. at 
128-29.

When viewed in the light most favorable to the veteran, and 
considering Pentecost, supra, the Board finds the information 
from the military history provided by the veteran's 
representative to be "credible supporting evidence" 
corroborating the veteran's claim of experiencing stressful 
events as a military policeman while in Vietnam with Company 
B, 716th MP.

The third element required for service connection for PTSD is 
that there is medical evidence of a link between current 
symptomatology and the claimed in-service stressor. The post-
service medical records document that the veteran has been 
diagnosed with PTSD. Specifically, VA examiners in February 
2003, September 2003, and September 2004 linked the veteran's 
PTSD to the stressful incidents described above. The Board 
acknowledges that the U.S. Armed Services Center for Unit 
Records Research (CURR) was not contacted with respect to the 
veteran's claimed stressors.  The Board notes, however, that 
the veteran has supplied copies of morning reports from 
Company B, 716th MP during 1968, while he was stationed 
there, that indicate that a number of military policemen were 
sent to the hospital apparently due to enemy engagements.  
The veteran does not contend that he was injured.  He 
submitted this evidence to show that Company B, 716th MP was 
in a dangerous area.

In this regard, the Board notes that unit histories were not 
searched for the entire time period that the veteran was in 
Vietnam.

Notwithstanding, as explained above, the Board concedes that 
the veteran was likely exposed to life threatening situations 
during his time in Vietnam as a military policeman. Further, 
the histories by the VA examiners are consistent with the 
veteran's military history as documented in the claims 
folder. Thus, the Board finds that overall the foregoing 
opinion is sufficiently consistent with the evidence of 
record and satisfies the requirement of a medical nexus.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt. As the Court has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits. Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 
3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'" This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails. Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application. Gilbert, 1 Vet. App. at 56. "A 
properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance." Id. at 58. The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise. Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that all elements necessary for establishing 
service connection for PTSD are satisfied. See 38 U.S.C.A. § 
5107(b) (West 2002). In making this determination, the Board 
does not imply that all of the veteran's psychiatric symptoms 
are related to his diagnosis of PTSD based on a stressor in 
service. Further, the Board does not judge on the extent of 
the disorder or how PTSD caused by service impacts the 
veteran at this time. The sole issue before the Board is 
whether the veteran has PTSD and if this condition is related 
to service and this is the sole issue that the Board will 
address at this time.

III. Veterans Claims Assistance Act of 2000

The Board has considered whether the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Given the 
favorable action taken, however, the Board concludes that no 
further action pertinent to this appeal is required at this 
time.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


